DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 01/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10748967 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a photodiode comprising: wherein a planar surface of the first electrode extends continuously from directly under a first sidewall of the first N-type region to directly under a second sidewall of the second N-type region, and wherein the planar surface of the first electrode is opposite the N-type layer; wherein a planar surface of the P-type layer extends continuously from directly over the first sidewall of the first N-type region to directly over the second sidewall of the 
a first electrode(6)[0093 of Iwamato];
an N-type layer(9)[0093 of Iwamato] over the first electrode(6)[0093 of Iwamato], wherein the N-type layer(9)[0093 of Iwamato] comprises:
a first N-type region (please see item labelled ‘first region’); and a second N-type region(please see item labelled ‘second region’), wherein a planar surface of the first electrode(6)[0093 of Iwamato] extends
continuously under the first N-type region (please see item labelled ‘first region’) and the second N-type region(please see item labelled ‘second region’), the planar surface of the first electrode(6)[0093 of Iwamato] is opposite the N-type layer(9)[0093 of Iwamato];
a P-type layer(7)[0074,0093 of Iwamato] over the N-type layer(9)[0093 of Iwamato], wherein the P-type layer(7)[0074,0093 of Iwamato] is disposed between the first N-type region (please see item labelled ‘first region’) and the second N-type region(please see item labelled ‘second region’); and
a second electrode(4)[0093 of Iwamato] over the P-type layer(7)[0074,0093 of Iwamato] but does not disclose the relationship of wherein a planar surface of the first electrode extends continuously from directly under a first sidewall of the first N-type region to directly under a second sidewall of the second N-type region, and wherein the planar surface of the first electrode is opposite the N-type layer; wherein a planar surface of 

Claims 10-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a photodiode comprising: wherein the P-type layer extends along the sidewall of the first region of the first electrode and along the sidewall of the second region of the first electrode, and wherein a continuously planar surface of the P-type layer extends from directly above the first region of the first electrode to directly above the second region of the first electrode, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 16-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an image sensor comprising: the P-type layer over the N-type layer, wherein a surface of the P-type layer opposite the N-type layer is continuously planar and extends continuously over an entirety of the N-type layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819